DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 10-13, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (Xie; US 2010/0111287 A1; as applied in the previous Office action) in view of Avila et al. (Avila; US 2018/0278750 A1; cited by the examiner and applied for the first time).
Regarding claim 1, Xie discloses:  A computer implemented method to assign an agent to an incoming call to a call center, the method comprising:
in response to receipt at a call center of a call by a caller: 
generating a compatibility score for the caller based on the compatibility index of                                                    
	the caller (entire paragraph [0053]; “caller data”);
generating a compatibility score for the individual agents based on the 
compatibility index of the individual agents (entire paragraph [0054];          
	“agent data”);	
matching the compatibility score for the caller to the compatibility scores for the
individual agents (entire paragraphs [0031], [0055], and [0061]); and 
assigning an agent to the call based on the matching of the compatibility scores       
		for the caller and the individual agents (paragraph [0061], last sentence).
Regarding claim 2, see again paragraph [0061], last sentence.
Regarding claim 3, see paragraphs [0056] and [0057].
Regarding claims 4 and 5, see paragraphs [0056] and [0090] where claimed cost function is plainly taught by name.
	Claims 10-13 and 16-18 plainly parallel claim 1-5 above.
	Xie differs from the claims above in that Xie is silent with respect to “generating, using a machine learning (ML) model, a compatibility index for the caller, wherein the compatibility index is indicative of a technical expertise of the caller” and “generating, using the ML model, a compatibility index for individual agents available to handle the call, wherein the compatibility index for individual agents is indicative of a technical expertise of the individual agent”.  However, Avila, in the same field of endeavor, plainly teaches such features; see paragraphs [0033] and [0039] and claims 1, 2, 8, 9, 15, and 16, where the claimed “technical expertise” of the caller (“customer”) and the individual agent (“support agent”) is taught by name.  Therefore, it would have been obvious even to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate such features as taught by Avila into the method and system of Xie in order to provide an even more precision of caller to agent matching that would result in an even higher level of customer satisfaction/experience.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sharpe et al., US 2016/0119477 A1, teach a METHOD FOR CONNECTING USERS WITH AGENTS BASED ON USER VALUES DYNAMICALLY DETERMINED ACCORDING TO A SET OF RULES OR ALGORITHMS.  Sharpe et al., US 2016/0119478 A1, teach a METHOD FOR CONNECTING A USER WITH AN AGENT BASED ON USER INTERACTION OF A LINK OF A PRIOR MESSAGE EXCHANGED BETWEEN THE USER AND THE AGENT.  Avila et al., US 2018/0278748 A1, teach ROUTING DURING COMMUNICATION OF HELP DESK SERVICE; see paragraphs [0035] and [0041].  BERGHER et al., US 2021/0105461 A1, teach SYSTEMS AND METHODS FOR FLEXIBLE AND EXTENSIBLE CONTACT CENTER ROUTING; see paragraphs [0041] - [0043] and [0045].  Matula et al., US 2022/0046132 A1, teach DETECTING VOCABULARY SKILL LEVEL AND CORRECTING MISALIGNMENT IN REMOTE INTERACTIONS; see paragraphs [0022] and [0214].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Response to Arguments
Applicant’s Amendments to the Claims and REMARKS of June 1, 2022 with respect to the rejection under 35 U.S.C. 101 applied in the previous Office action have been fully considered and are persuasive.  Therefore, that rejection has been withdrawn. 
Applicant’s arguments of June 1, 2022 with respect to the rejection under 35 U.S.C. 102 (a)(1) applied in the previous Office action have been considered but are moot because the new ground of rejection does not rely on the combination of reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY S HONG whose telephone number is (571) 272-7485. The examiner is normally off on Wednesdays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad F Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





								/HARRY S HONG/                                                                                      Primary Examiner, Art Unit 2652                                                                                                                  
September 6, 2022